Citation Nr: 0427991	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1998 to May 2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for chest pain.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, apprised of whose responsibility-
her's or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed chest pain as a result of 
her service in the military; her chest pain generally has 
been atypical, often without an underlying diagnosis to 
explain it, and even on the rare occasions when there has 
been a diagnosis it has not been attributed to her military 
service.


CONCLUSION OF LAW

Chest pain was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete her claim.  The November 2002 
rating decision appealed and the April 2003 statement of the 
case, as well as an August 2002 letter to the veteran, 
notified her of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process her claim.  And the August 
2002 letter, in particular, apprised her of the type of 
information and evidence needed from her to support her 
claim, what she could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, she was provided a VA examination.  Also, she was 
afforded several opportunities to submit additional evidence 
in support of her claim.  But she and her representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The August 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating her 
claim in November 2002.  So there was due process compliance 
with the holding and mandated sequence of events specified in 
a recent precedent decision.  See Pelegrini v. Principi, 18 
Vet. App. (2004) ("Pelegrini II"), where the United States 
Court of Appeals for Veterans Claims (Court) vacated its 
previous decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) ("Pelegrini I").  See also VAOGCPREC 7-2004 (July 
16, 2004) discussing the Court's holding in Pelegrini II.  In 
Pelegrini II, just as in Pelegrini I, the Court held, among 
other things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Winston-Salem, and the RO did just 
that.  Consequently, there is no issue insofar as the timing 
of the VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the August 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that she was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  And as indicated in VAOPGCPREC 7-
2004, VA need not use any magical language in conveying this 
message to her.  Moreover, in another recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini I, which is similar to the language in Pelegrini 
II, stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of August 2002, the veteran 
was requested to respond within 60 days, but was informed 
that she had up to one year to submit evidence.  And it has 
been more than one year since the August 2002 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day notice alluded to 
above, was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions, which are chronic, per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.



If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which she served, her military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, private medical 
records, and a VA examination report.

The veteran's September 1997 Report of Medical History 
indicates that she denied experiencing chest pain or 
pressure, shortness of breath, heart palpitations or 
pounding, and heart trouble or a murmur.  The contemporaneous 
Report of Medical Examination states that clinical evaluation 
of her lungs, chest, heart, and vascular system was normal.

An August 1998 Arrival Screening Form states that the veteran 
denied experiencing any medical problems, including 
difficulty breathing or heart problems.  She also denied 
sustaining any injuries or having any illnesses during boot 
camp.

In October 2001, the veteran complained of left arm pain and 
numbness, as well as intermittent chest pain for one week.  
She stated that the numbness and tingling lasted 1 to 2 hours 
and occurred at least 3 times per day, but that it was not 
linked to exertion.  She also stated that her chest pain was 
sharp, limited full expansion of the chest, and lasted 
approximately 30 seconds.  She complained that she had 
shortness of breath with the chest pain, but denied nausea 
and vomiting, jaw pain, arm pain, and diaphoresis.  She also 
denied a history of cardiac problems and denied a family 
history of cardiovascular disorders, except for hypertension 
in her grandmother.  Upon examination, there was no evidence 
of edema or echymosis of the left arm, and strength and 
reflexes were normal.  Her heart rate and rhythm were regular 
and there was no evidence of a heart murmur.  First and 
second heart sounds were normal and her pulses were palpable 
peripherally.  There was nonreproducible pain to the chest 
wall, as her chest pain was not present.  The assessment was 
possible pinched nerve and chest discomfort of an unknown 
etiology.

A January 2002 Report of Medical History indicates the 
veteran denied experiencing numbness or tingling, except that 
of her left pinky; shortness of breath; heart palpitations or 
pounding; abnormal heartbeat; or heart trouble or a murmur.  
She reported experiencing chest pain or pressure.  The 
examining provider noted that the veteran had a single 
episode of sharp chest pain, with no chest pain since.  The 
contemporaneous Report of Medical Examination states that the 
clinical evaluations of her heart, lungs, chest, vascular 
system, and neurological system were normal.

The veteran was afforded a VA examination in connection with 
her claim in October 2002.  According to the report, she gave 
a history of having anginal-type chest pain for the previous 
2 years, which had not been evaluated.  She denied having 
undergone any surgery and did not provide any other 
significant history.  On objective clinical examination, her 
lungs were clear to auscultation, without rales, wheezes, or 
rhonchi.  Her heart had a regular rhythm, without murmurs, 
gallops, or rubs.  There was cardiac dullness on the left 
border, within the midclavicular line.  The VA examiner 
indicated the veteran had no restriction of activities 
"[a]ccording to the New York Heart Association scale."  
Neurological examination indicated that cranial nerves II 
through VII were intact.  Her extremities were normal, 
including sensation and motor strength.  A chest x-ray was 
negative for active disease.  Metabolic testing and 
urinalysis were also normal.  The VA examiner concluded there 
was no pathology with which to render a diagnosis for the 
veteran's claim of chest pain.  An EKG report showed a 
prolonged pulse rate.  The examiner noted the veteran gave a 
history of anginal-type chest symptoms, but that a stress 
test performed as part of the VA examination was completely 
normal and that her METS level was greater than 12.

An October 2002 private medical record from Onslow Doctors 
Care indicates the veteran complained of experiencing 
recurrent episodes of sharp chest pain, which were worse with 
respiration and had some radiation down her left arm.  
On examination, she did not have any chest pain, her vital 
signs were stable, and her lungs were clear.  An EKG showed a 
prolonged pulse rate.

An October 2002 Duke University Medical Center cardiology 
association clinic note states that J. Jollis, M.D., saw the 
veteran in consultation.  She reported having chest pain and 
a first-degree atrioventricular block.  She related that she 
had developed occasional chest discomfort while in the 
military, which was diagnosed as musculoskeletal discomfort, 
and that her symptoms recently had increased in frequency.  
She described the discomfort as a sharp, stabbing pain, with 
occasional left arm weakness, and stated that the discomfort 
always occurred while she was at rest.  She also stated that 
the pain lasted approximately one minute, was exacerbated 
with inspiration, and was relieved spontaneously.  She denied 
any physical limitations, dyspnea on exertion, orthopnea, 
lower extremity edema, palpitations, and syncope.  She also 
denied a history of hypertension and diabetes mellitus.  
She denied a family history of early coronary disease, as 
well.

Physical examination showed that the veteran's lungs were 
clear to auscultation.  Her heart rate and rhythm were 
regular, with normal first and second heart sounds.  There 
was a Grade I/VI early systolic murmur heard best at the left 
lower sternal border.  There were no rubs or gallops.  There 
was no evidence of peripheral edema.  An EKG showed normal 
sinus rhythm, first-degree atrioventricular block, and that 
there were no significant sinus tachycardia abnormalities.  
The assessment was chest pain and conduction system disease.  
With regard to the veteran's chest pain, Dr. Jollis said the 
chest discomfort was atypical for angina, that her risk 
factor profile put her at low risk for coronary artery 
disease, and that her EKG was negative for abnormalities 
suspicious for ischemia.  He also noted that she was a 
slightly increased risk for pulmonary embolus due to her use 
of Depo-Provera contraception injections, but that her 
symptoms would be a "unique presentation" for this 
disorder.  With regard to conduction system disease, Dr. 
Jollis noted that the veteran's first-degree atrioventricular 
block was a benign finding.  An addendum to the report stated 
that the veteran's EKG showed an estimated ejection fraction 
of 50 percent with normal wall motion and was negative for 
evidence of a significant vascular disease.  

A November 2002 EKG report noted that the veteran had a 
prominent first-degree atrioventricular block.

A November 2002 VA medical record indicates the veteran had a 
history of a 
first-degree heart block and chest pain.  She described 
having occasional, transient atypical musculoskeletal chest 
pains, which were not related to exertion or position.  She 
denied having emotional problems, alcohol use, and tobacco 
use.  She was asymptomatic at full activity.  Physical 
examination showed that her lungs were clear and that there 
was no evidence of a heart murmur or click.  Her peripheral 
vascular system was normal.  The impressions were first-
degree atrioventricular heart block, probably congenital, and 
atypical musculoskeletal chest pains.

A February 2003 VA medical record indicated the veteran had a 
history of myalgias and arthralgias, on and off for years.  A 
history of atypical musculoskeletal chest pains were noted, 
but she denied having any recently.  The impression was 
myalgias.

There is no persuasive medical nexus evidence of record 
indicating the veteran's chest pain is the result of her 
service in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Although she was treated for chest 
pain during service, the medical evidence of record clearly 
indicates it was a single, isolated incident (i.e., an acute 
episode of this phenomenon) - as it could not be reproduced 
and was determined to be musculoskeletal in nature.  See 
38 C.F.R. § 3.303(b) (isolated findings are insufficient to 
establish chronicity).  Furthermore, her service medical 
records are entirely unremarkable for evidence of any 
additional complaints or treatment for chest pain while on 
active duty, and even her separation examination was normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  Moreover, none of her post-service treatment records 
contain a medical opinion indicating her chest pain is a 
consequence of her service in the military.

And for the most part, the veteran's doctors and evaluating 
physicians have been unable to replicate her chest pain on 
objective clinical evaluation, to ascertain an organic basis 
for it.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Bear in mind that pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The diagnoses of myalgias, arthralgias, etc., have not been 
etiologically linked to the veteran's military service, even 
acknowledging them.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And while the veteran also has been diagnosed with a first-
degree atrioventricular heart block, the medical evidence 
indicates this condition is considered a benign congenital 
defect, so it is not considered a disease for purposes of VA 
disability compensation and, consequently, cannot be service 
connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 
4.9.  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The only possible exception is if there is probative evidence 
of additional disability due to aggravation by superimposed 
disease or injury.  Here, however, there is no evidence of 
record indicating the veteran's chest pain in service was a 
manifestation of her then-undiagnosed atrioventricular heart 
block.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); 
and VAOPGCPREC 11-99 (Sept. 2, 1999).

The only evidence alleging the veteran's chest pain is 
related to her service in the military comes from her, 
personally.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to determine the 
cause of this condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, her 
allegations, alone, have no probative value without medical 
evidence 
substantiating them.  Consequently, absent medical evidence 
of a causal relationship to her service in the military, 
service connection cannot be granted because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in her favor.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for chest pain is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



